ORDER
PER CURIAM.
The defendant, Kelvin Mosby, appeals the judgment entered by the Circuit Court of St. Louis County following his conviction by a jury of two counts of first-degree statutory sodomy involving a child under the age of twelve, in violation of section *648566.062 RSMo. (Supp.2011). The trial court sentenced the defendant as a prior offender to two concurrent terms of thirteen years of imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b)